Citation Nr: 1130915	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-49 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Her nephew


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to December 1946, and from September 1950 to October 1968.  He died in October 2007, and the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO, denied entitlement to service connection for the cause of death and for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

The appellant requested a Board hearing and one was scheduled for July 2, 2010, but the appellant indicated in a statement submitted that date that she no longer desired the hearing.

In March 2009, the appellant's state service organization representative, subsequently replaced as the appellant's representative by the individual named on the title page of this decision, participated in a Decision Review Officer (DRO) conference.

In September 2010, the Board denied the section 1318 claim and remanded the cause of death claim to the RO, via the Appeals Management Center (AMC).  For the reasons stated below, the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  At the time of the Veteran's October 2007 death, service connection was in effect for the following: posttraumatic stress disorder (PTSD), rated 70 percent disabling; residuals, shell fragment wound, left lower chest with pleural thickening, adhesions, and retained foreign bodies, rated 30 percent disabling; gastritis, rated 30 percent disabling; hyperplastic sinusitis, rated 10 percent disabling; and bursitis and scars of the right eyebrow and left lower hemithorax, each rated noncompensable.

2.  The initial death certificate listed the immediate cause of death as end stage lung cancer, with no other disability listed as contributing to death.

3.  The amended death certificate listed the immediate cause of death as end stage lung cancer, due to or as a consequence of multiple shell fragments lodged n the chest probably of lead content.

4.  The lung cancer that caused the Veteran's death was not related to a service-connected disability, including service-connected left lower chest shell fragment wound with pleural thickening, adhesions, and retained foreign bodies.

5.  Lung cancer did not manifest during service or for many years thereafter, a malignant tumor did not manifest within the one year presumptive period, and the lung cancer that caused the Veteran's death was not related to service.


CONCLUSIONS OF LAW

1.  Neither service-connected left lower chest shell fragment wound with pleural thickening, adhesions, and retained foreign bodies, nor any other service related disability, was a contributory cause of death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312.

2.  Lung cancer, the principal cause of death, was not incurred in or aggravated by service, and a malignant tumor may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regard to the first element, United States Court of Appeals for Veterans Claims (Court) has held in cases involving service connection for the cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The RO's June 2009 letter complied with the general VCAA notification requirements as well as the Hupp notice requirements.  On the first page of the letter, the RO accurately listed the disabilities for which the Veteran was in receipt of service connection during his lifetime.  The RO also indicated later in the letter how to substantiate the claim based on a service connected disability as well as how to substantiate the claim based on a disability for which the Veteran was not in receipt of service connection during his lifetime.  In addition, the June 2009 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2009 letter complied with this requirement.

The Court also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no disability rating element of a claim for entitlement to service connection for the cause of death.  The Veteran' s status as a veteran was substantiated during his lifetime.  The appellant was notified of all other elements of the Dingess notice as it applies to a claim for entitlement to service connection for the cause of death, including the effective date element, in the June 2009 letter.

The RO also sent a February 2010 letter that contained similar information as the June 2009 letter, but erroneously indicated that service connection for lung cancer had been established during the Veteran's lifetime.  The RO corrected this error in a May 2010 letter, and therefore rendered the error non-prejudicial.

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a May 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In its September 2010 remand, the Board instructed the RO/AMC to contact the two physicians who prepared an affidavit in support of the amended death certificate.  In September 2010, the AMC contacted the appellant and requested that she provide authorization and consent to release information from the two physicians.   The appellant responded in October 2010 that she did not know who the physicians were and requested that the AMC continue her appeal.  Consequently, the AMC complied with its duty to assist and substantially complied with the Board's September 2010 remand instructions.  See C.F.R. §§ 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-Federal records, including providing identifying information); Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

The RO also obtained a September 2009 VA opinion as to the etiology of the Veteran's death.  The Board found the opinion inadequate and instructed the RO/AMC to obtain a follow up opinion from the physician who provided the September 2009 opinion.  As discussed below, the AMC obtained the requested follow up opinion in the form of an addendum by the physician that answered each of the Board's questions, and therefore complied with its duty to assist and substantially complied with the Board's remand instructions.  See Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death); Donnellan, 24 Vet. App. at 176.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse.  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the immediate cause of death listed on the initial and amended death certificates was end stage lung cancer.  At the time of the Veteran's October 2007 death, service connection was in effect for the following: PTSD, rated 70 percent disabling; residuals, shell fragment wound, left lower chest with pleural thickening, adhesions, and retained foreign bodies, rated 30 percent disabling ; gastritis, rated 30 percent disabling; hyperplastic sinusitis, rated 10 percent disabling; and bursitis and scars of the right eyebrow and left lower hemithorax, each rated noncompensable.  The primary argument of the appellant on this appeal is that lead shrapnel in the Veteran's chest from his service-connected shell fragment wound caused the lung cancer that resulted in his death.  In addressing this argument, the Board cannot render a medical judgment to resolve the question of whether the shell fragment wound caused lung cancer.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)) (the Board may not make its own independent medical determinations).  Rather, it must weigh the competent medical and lay evidence on this question.

There are two medical opinions as to whether the shell fragment wounds caused the Veteran's lung cancer.  In an affidavit for correction of a record signed by Dr. Leela, a physician who was treating the Veteran, and Dr. Prasad, the medical director of Odyssey healthcare, they indicated that correction of the initial death certificate was necessary because, "The lead shrapnels in the chest may have contributed to the development of lung cancer."  Accordingly, the amended death certificate indicates that the immediate cause of death was end stage lung cancer, and that this was due to or a consequence of multiple shrapnel fragments lodged in the chest, probably of lead content.  Neither the affidavit for correction of a record nor the amended death certificate contains any explanation of why the physicians concluded that the shrapnel fragments caused the lung cancer that resulted in the Veteran's death.  Consequently, this opinion is of little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The other opinion is contained in the September 2009 report and November 2010 addendum prepare by a VA physician.  The physician reviewed the claims file as well as various medical articles relating to the specific health effects of lead and the causes of lung cancer, the number one cause of which is smoking.  The physician attached copies of the studies to the report.  The physician gave a detailed summary of the articles and the Veteran's 1951 injury in Korea as a result of a missile striking his left lower chest and upper abdomen and fragmenting as indicated by X-rays.  He noted that the lung cancer was in the right lung and the shell fragment wounds were in the left lower thorax and left upper abdomen.  He also reviewed the Veteran's medical history including diabetes with complications such as renal disease and coronary artery disease.  He noted that lead poisoning usually causes anemia and the Veteran did not have anemia until 2005 and his most recent hemoglobin count was normal and his renal impairment (which is one cause of anemia) was improved.  He also noted that the Veteran was a long time cigarette smoker.  In the addendum, he noted that the evidence reflected that the Veteran smoked at least 4 years at one pack per day, that he may have smoked as much as two packs per day for 48 years, and there was no way to determine exactly how much and how long the Veteran had smoked for, but that the ill effects of tobacco use do not cease the day an individual stops smoking, and it takes many years for a smoker to approach the risk profile of a nonsmoker with regard to lung cancer risk.  After discussing the nature of typical shell fragments with military personnel, he concluded that the fragments in the Veteran's chest were more consistent with shrapnel, and such shrapnel pieces are usually steel and not lead.  In the November 2010 addendum, in compliance with the Board's September 2010 instruction that he identify the "military personnel" with whom he discussed the nature of shell fragments, the VA physician gave the name of his medical colleague, a physician who was a retired Air Force Colonel.

In September 2009, the physician concluded that the Veteran's demise was secondary to end stage lung cancer and that the shrapnel wounds to his left chest and upper abdomen were not the cause of his lung cancer.  He estimated that the probability of this conclusion being correct was greater than 90 percent.  In November 2010, the physician concluded that, based on the medical literature and the Veteran's history as gathered from the claims file, the Veteran's lung cancer was most likely caused by tobacco use.  Moreover, while it was possible that there could be other factors contributing to the lung cancer, the overriding factor was tobacco use, with a probability much greater than 50 percent.  He added that the probability that the shrapnel injury was the cause of the cancer was much less than 50 percent, even assuming that the shrapnel could have been composed of lead, which he did not believe was the case.

The September 2009 and November 2010 opinions are entitled to significant probative weight because the physician gave a detailed explanation of the reasons for his conclusion that the shell fragments did not cause the lung cancer based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  He considered the relevant medical literature and the Veteran's medical history, accurately noted the location of the lung cancer and shell fragments, the Veteran's other health problems and his smoking, conceded that he could not determine the precise amount of the Veteran's smoking or the composition of the shell fragments, and concluded that there was a far greater probability that the lung cancer was caused by smoking rather than the shell fragments even assuming a limited smoking history and lead shrapnel.  The evidence in the claims file is consistent with these conclusions, including the Veteran's other health problems, the location of the lung cancer and shell fragments, conflicting information regarding the precise length of smoking, and no definitive indication of the precise composition of the shell fragments.

The only other opinion as to whether the shell fragments caused the lung cancer is the appellant's assertion that the shell fragments caused the lung cancer, with citation in her November 2008 notice of disagreement to the affidavit of correction and the amended death certificate, which, she wrote, "strongly suggested" that the shrapnel was a cause of the cancer.  As to whether the appellant is competent to opine that the shrapnel fragments caused the cancer, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

In this case, the appellant's testimony as to shell fragments causing lung cancer is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the appellant's statements that the shell fragments caused the Veteran's lung cancer are not competent.  Moreover, to the extent that the appellant's statements are competent, the probative value of her general assertions based on Dr. Leela and Prasad's conclusory opinion is of far less probative value than the detailed and explanatory opinion of the VA physician's September 2009 opinion and November 2010 opinion.

The weight of the evidence thus reflects that the lung cancer that caused the Veteran's death was not related to his service-connected left lower chest shell fragment wound with pleural thickening, adhesions, and retained foreign bodies.

In addition, given that the principal cause of death was lung cancer, the Board will consider whether lung cancer was related to service.  In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  See 38 U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

As indicated above, the STRs reflect that the Veteran was wounded by a penetrating missile of the left lower chest, with no nerve or artery involved, and a foreign body was retained in the left lower chest.  However, the STRs are negative for any lung disability, to include cancer or a malignant tumor.  Moreover, both the November 1946 and June 1968 separation examination reports indicated that the cardiovascular system and lungs and chest were normal.  In addition, in the June 1968 report of medical history, the Veteran indicated that he did not have and had never had, a tumor, growth, cyst, or cancer.  Further, there is no lay or medical evidence that a malignant lung tumor manifested within one year of service, 38 C.F.R. §§ 3.307(a)(3); 3.309(a), or that characteristic manifestations of such disease to the required degree were followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  Rather, the evidence, for example the October 2007 Summerlin Hospital Medical Center discharge summary, reflects that the symptoms and diagnosis of lung cancer manifested many years after service, and the appellant does not contend otherwise.  Finally in this regard, as there is no claim or evidence of a possible association between lung cancer and service, VA was therefore under no obligation to obtain a medical opinion as to the possibility of such a relationship because "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  Similarly, although the appellant indicated in her written statements that PTSD had a generally debilitating effect on the Veteran, there is no specific contention or evidence of a possible relationship between PTSD or any service-connected disability (other than the shell fragment wounds discussed above) and the Veteran's death from lung cancer.  No opinion was therefore warranted in this regard as well.  Id.  Thus, the evidence reflects that a lung disorder did not manifest during service, the one year presumptive period or for many years thereafter, and there was no relationship between lung cancer and service or any service-connected disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


